Citation Nr: 1223557	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-26 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle and foot disability.

2.  Entitlement to service connection for a bilateral wrist disability.

3.  Entitlement to service connection for rheumatoid arthritis, other than the service-connected right knee, left knee, and bilateral hands.

4.  Entitlement to an initial rating higher than 30 percent for coronary artery disease with hypertension.  

5.  Entitlement to an increased initial rating for a right shoulder disability, rated as 10 percent from August 1, 2006, to May 8, 2011, and as 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to July 1972 and from July 1985 to July 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for disabilities of the bilateral ankles, feet, wrists, and for rheumatoid arthritis; granted service connection for coronary artery disease with hypertension, assigning a 30 percent disability rating, effective August 1, 2006; and granted service connection for a right shoulder disability, assigning a 10 percent disability rating, effective August 1, 2006.  In January 2012, the RO increased the disability rating for a right shoulder disability from 10 to 30 percent disabling, effective May 9, 2011.

In August 2007, the Veteran also submitted a notice of disagreement to the denial of service connection for arthralgia of the right knee, rheumatoid arthritis, and left leg pain and those issues were addressed in the July 2008 statement of the case.  On his September 2008 formal appeal, the Veteran stated that he agreed with the denial of service connection for a left leg disability, thus not perfecting an appeal as to that issue.  In January 2012, the RO granted service connection for a right knee disability, a left knee disability, and rheumatoid arthritis of the hands, thus those issues are not before the Board at this time as a notice of disagreement as to the disability ratings assigned has not been submitted.

The issues of entitlement to service connection for disabilities of the wrists, ankles, feet, for rheumatoid arthritis other than for the knees and hands, and for an increased rating for a right shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since August 1, 2006, when service connection became effective, the Veteran's coronary artery disease has been manifested by a workload of greater than 5 METS and left ventricular function with an ejection fraction of 70 percent.  There is no evidence of chronic congestive heart failure.  

2.  Since August 1, 2006, when service connection became effective, the Veteran's diastolic blood pressure was predominately 110 or more.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7005 (2011).

2.  The criteria for a separate 20 percent rating for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his coronary artery disease with hypertension from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for his coronary artery disease with hypertension was granted and an initial rating was assigned in the June 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In that regard, the Veteran has submitted pertinent private treatment records and has not submitted an authorization to release any further private treatment records.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  The Veteran has also been afforded VA examinations September 2006 and in May 2011 in order adjudicate his initial rating claims.  The Board finds these examinations to be adequate in order to evaluate the Veteran's coronary artery disease with hypertension as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011); 38 U.S.C.A. § 1155 (West 2002).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

The Veteran's heart disorder, coronary artery disease with hypertension, has been assigned an initial evaluation of 30 percent pursuant to Diagnostic Code 7005, which pertains to coronary artery disease.  38 C.F.R. § 4.104, DC 7005 (2011).

Under DCs 7005, a 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray. 

A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

Finally a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

The Board finds that DC 7101, which pertains to hypertension, is also applicable, as the Veteran's was granted service connection for hypertension in the June 2007 rating decision on appeal, and the cardiovascular rating criteria instructs that a separate rating be assigned for compensable hypertension.  38 C.F.R. § 4.104, Note (3).

Diagnostic Code 7101 defines hypertension as diastolic blood pressure predominantly 90 or greater.  Isolated systolic hypertension is defined as systolic blood pressure predominately 160 or greater with a diastolic blood pressure of less than 90.  A 10 percent rating is warranted where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating may be assigned with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated as 40 percent disabling, and a maximum 60 percent rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. § 4.104, DC 7101 (2011). 

Turning to the evidence of record, on September 2006 VA examination, the Veteran reported that he had had high blood pressure since 1992, with symptoms of headaches and chest discomfort, and was diagnosed with hypertension.  He was taking medication to control his hypertension.  He reported current symptoms of angina and fatigue on a monthly basis.  He reported that he had anxiety at work and would take a break when his blood pressure was at 150/90.  It would go up to 180/110, about twice per month.  He had chest pain off and on.  His blood pressure on examination was 178/104, 171/113, and 160/100.  An ECG showed normal sinus rhythm.  A stress test showed normal exercise capacity.  He exercised for six minutes with a maximum heart rate of 139 and a maximum blood pressure of 190/118.  An EKG was suggestive of ischemia.  He achieved 7 METS.  He had an ejection fraction of greater than 50 percent.  The diagnosis was essential hypertension and coronary artery disease with fatigue.

Private treatment records reflect that in December 2007, he denied chest pain or tightness or shortness of breath.  In April 2008, his blood pressure was 150/92.  In June 2008, his blood pressure was 126/72.  In July 2011, his blood pressure was 157/102.

On May 2011 VA examination, it was found that the Veteran did not have congestive heart failure.  A diagnostic exercise test showed an estimated METS of 9 without evidence of dyspnea, fatigue, angina, dizziness, or syncope.  Left ventricular ejection fraction was 70 percent.  His ischemic heart disease was determined not to impact his ability to work.

In this case, the Board finds that a higher rating for coronary artery disease is not warranted as both stress tests, performed in 2006 and in 2011 showed METS that were greater than 5, and ventricular ejection fracture was greater than 50 percent.  Thus, when reading the strict language of the diagnostic code, a higher 50 percent rating is not warranted.  

However, the Board finds that a separate 20 percent rating is warranted for hypertension, as the evidence demonstrates diastolic blood pressure that was predominately 110 or more, throughout the period on appeal.  In that regard, the Veteran, when monitoring his own blood pressure, found that he had a diastolic pressure of 110 about twice per month, and such was found on 2006 VA examination.  There are no blood pressure readings on 2011 VA examination, but there is also no indication that his blood pressure has become controlled as the diastolic pressure was over 100 in the private treatment records.  Thus, the Board weighs the evidence in favor of the Veteran in this case.  However, the Board finds that a rating higher than 20 percent is not warranted as the evidence does not show diastolic pressure predominantly 120 or more.  Significantly, there is no clinical evidence demonstrating such an elevated diastolic reading and the Veteran has not reported such to be the case.  


III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the 2011 VA examiner determined that his ischemic heart disease did not preclude employment.  Significantly, the Veteran has not stated that he cannot work due to his heart disease or hypertension.  Furthermore, though his representative argued in May 2012 that his joint disabilities precluded employment, he did not state that his heart condition precluded employment.  However, even that statement is not backed by the record as the Veteran has not stated that he can work due to these conditions.  Therefore, the Board finds that the Veteran's coronary artery disease and hypertension do not render him unemployable. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected coronary artery disease and hypertension with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's coronary artery disease and hypertension may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that since August 1, 2006, when service connection became effective, the Veteran's coronary artery disease has warranted no more than a 30 percent rating, and that his hypertension warranted a separate 20 percent rating.  The benefit-of-the-doubt rule has been applied in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

A rating in excess of 30 percent for coronary artery disease is denied.

A separate 20 percent rating for hypertension is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for a disability of the wrists, ankles, and feet, for rheumatoid arthritis other than for the hands and knees, and for an increased rating for a right shoulder disability, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that he injured his wrists, ankles, and feet in service.  He also contends that his bilateral ankle and feet disabilities are secondary to his service-connected right and left knee disabilities.

Service treatment records reflect that in March 1989, the Veteran reported popping of the left ankle for one to two years.  Examination of the left ankle was within normal limits.  In May 1998, the Veteran hurt his right foot while bicycling, with swelling.  X-rays were negative.  He was diagnosed with possible stress fracture, torn ligament, and tendon damage.  In June 1998, he had pain in his left foot.  He had stepped down in loose tennis shoes and turned his ankle.  He also reported joint pain in his wrists and ankles, generally.  His left wrist would hurt such that he would use a splint for it.  X-rays were negative.  The diagnosis was undifferentiated arthritis syndrome and sprain, left ankle.  On April 2003 examination, the Veteran reported pain in the ankles and feet.  On June 2006 separation examination, the Veteran reported a wrist injury in the early 1990s as well as left ankle pain due to an accident.

Post-service treatment records reflect that on September 2006 VA examination, the Veteran reported injuring his knee and ankle during a night exercise and had used crutches.  He had ankle and wrist pain.  There was left ankle pain and bilateral foot pain on repetitive range of motion testing.  There was some limitation of motion of the right and left wrists.  X-rays showed normal wrists, ankles, and feet. The diagnosis was arthralgia of the wrists, ankles, and feet.  On May 2011 VA examination, the Veteran had continuing ankle and wrist pain, with swelling and tenderness.  X-rays of the wrists showed no abnormalities.  X-rays of the ankles and feet showed bilateral 1 plantar calcaneal spurs and calcification of the distal interosseous membrane, consistent with prior trauma.  He had a positive RH factor suggestive of rheumatoid arthritis.  In November 2011, the examiner diagnosed the Veteran with rheumatoid arthritis and stated that the joints affected were the "hands and knees."  Subsequently, the Veteran was service-connected for rheumatoid arthritis of the hands and knees.  However, the examiner did not provide any explanation as to why there was no indication of rheumatoid arthritis of the ankles and feet, despite the showings on X-ray examination.  It is also unclear as to whether the examiner meant to include the wrists with the diagnosis of rheumatoid arthritis of the hands.  Furthermore, an opinion has not been offered as to whether any current wrist, ankle, or foot disability was caused or aggravated by service.  Thus, a new VA examination is necessary in this case.

With regard to the claim for an increased rating for a right shoulder disability, although the Veteran was afforded a VA examination in 2011 that included range of motion testing of the right shoulder, no medical opinion was provided as to whether there was additional limitation due to such factors as weakened motion, excess motion, incoordination, fatigability, and pain on motion in line with 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard, there was evidence of limitation of motion due to pain, and thus, an opinion as to whether there is additional limitation based on these other factors is necessary prior to adjudication of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims for service connection for bilateral ankle, feet, and wrist disabilities and rheumatoid arthritis other than of the knees and hands, as well as for an increased rating for a right shoulder disability.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the above  development has been completed, schedule the Veteran for a VA examination to ascertain the etiology of any current ankle, foot, and wrist disabilities.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided. 

a)  Diagnose any current wrist, ankle, or foot disability, taking into consideration the 2011 ankle and foot X-rays.

b)  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that any current bilateral ankle, foot, or bilateral wrist disability is related to the Veteran's active service, including the injury to the left ankle and complaints of ankle, foot, and wrist pain?  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms after service.

c)  Does the Veteran's rheumatoid arthritis also affect his wrists, feet, ankles?  If his wrists are affected, are they affected separately from the rheumatoid arthritis of the hands, or is "rheumatoid arthritis of the hands," as found on July 2011 VA examination, a condition that includes the bilateral wrists?

d) Is there rheumatoid arthritis of any other joint other than the hands and knees?  

e)  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that any current ankle or foot disability was caused or aggravated by the service-connected knee disabilities.

f)  Determine the current nature and severity of the service-connected right shoulder disability, to include range of motion testing and findings of any additional limitation due to such factors as weakened motion, excess motion, incoordination, fatigability, and pain on motion in line with 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


